NUMBER 13-20-00414-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

WESFAR APARTMENTS, L.L.C.,                                               Appellant,

                                          v.

DAVILA CONSTRUCTION, INC.,                                                Appellee.


                   On appeal from the 398th District Court
                         of Hidalgo County, Texas.


                         ORDER OF ABATEMENT
            Before Justices Benavides, Hinojosa, and Tijerina
                            Order Per Curiam

      The case is before the Court on a joint motion to abate for mediation, which,

according to the motion, is currently set for November 4, 2020. The Court, having

examined and fully considered the motion, is of the opinion that said motion should be

GRANTED. Accordingly, it is ORDERED that this appeal be ABATED and this case be

mediated under the following terms and conditions:
1. The parties must promptly agree upon a mediator and, within seven
days of this Order, notify the Court in writing of the name and address of the
mediator selected. If the parties are unable to agree upon a mediator, they
must so notify the Court within the seven day period and the Court will
appoint a mediator.

2. All parties must confer with their mediator within seven days of the date
of this Order, or in the case of a court appointed mediator, within seven days
of the appointment of the mediator, to establish a date and place for the
mediation. The parties shall agree on a date for the mediation that is
consistent with the mediator’s schedule and is no later than thirty days after
the date of this Order. In the event the parties cannot agree on a date, the
mediator shall select and set a date. he mediator shall notify the Court of
the date selected for the mediation.

3. In the discretion of the mediator, each party may be required to provide
a confidential memorandum and/or information sheet setting forth the
issues of the case and their positions on these issues. Additionally, upon
request of the mediator, the parties shall produce all information the
mediator deems necessary to understand the issues of the case. The
memorandum and/or information sheet and other information produced to
the mediator will not be made a part of the file in this case and will be
destroyed by the mediator at the conclusion of the mediation proceeding.

4.   All parties to this matter or their authorized representatives,
accompanied by their counsel, must appear and attend the mediation
proceeding. The mediation shall be for a full day.

5.   Mediation is a mandatory, non-binding settlement conference
conducted with the assistance of a mediator. The mediation proceeding will
be confidential within the meaning of the Texas Civil Practice and Remedies
Code sections 154.053 and 154.073. See TEX. CIV. PRAC. & REM. CODE ANN.
§§ 154.053, 154.073.

6. Unless otherwise agreed, the mediation proceeding will not be recorded.

7. The mediator will negotiate a reasonable fee with the parties. The
mediator's fee will be borne equally by the parties unless otherwise agreed
by the parties, and will be paid directly to the mediator. If the parties do not
agree upon the fee requested by the mediator, the court will set a
reasonable fee, which shall be taxed as costs. TEX. CIV. PRAC. & REM. CODE
ANN. § 154.054 (Vernon 1997).

8. Within two days after the conclusion of the mediation, the mediator shall
certify to this Court as follows: (a) whether the parties appeared as ordered,
(b) whether the case settled, and (c) whether the mediation fees were paid
in accordance with the court's order or as otherwise agreed by the parties.

                                       2
       9. If mediation fully resolves the issues in this case, the parties must file a
       joint or agreed motion seeking dispositive relief within seven days of the
       conclusion of the mediation. If the parties need more time to effectuate the
       terms of the settlement agreement, they must, within seven days of the
       conclusion of mediation, file a joint or agreed motion for an extension of time
       to file their disposition motion.

       It is FURTHER ORDERED that this case is ABATED pending this Court’s review

of the mediator’s report and further order of this Court.

       IT IS SO ORDERED.

                                                                       PER CURIAM


Delivered and filed the
30th day of October, 2020.




                                             3